Citation Nr: 1420631	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-24 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, to include skin cancer due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1971 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In April 2011 and again in September 2013 the Board remanded this case for further development.  Development has been completed and the case has returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current skin conditions were not present in service or until many years thereafter and are not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin condition to include skin cancer have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A September 2004 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  A July 2006 letter contained information concerning disability ratings and effective dates.  Although the July 2006 letter was sent after the initial rating decision, the Board finds this to be harmless error as the Veteran has not been awarded service connection for this condition and thus the issues of disability rating and effective date are irrelevant.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In September 2013 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained VA treatment records since June 2013 and acquired a supplemental medical opinion concerning the Veteran's skin condition.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran underwent a VA examination in May 2011 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, a dermatologic assessment of the Veteran and an opinion concerning the Veteran's condition.  As noted, a supplemental opinion was received in October 2013.  The Board finds this to be adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran claims that his chronic skin problems, described as skin cancers covering his hands and arms, and including the removal of cancerous and noncancerous lesions from those areas, are due to service.  Specifically the Veteran contends that his skin problems are due to his exposure to herbicides in Vietnam. 

The Veteran had a basal cell carcinoma excised from his left ear in October 1994 and has had other noncancerous excisions since then.

A February 2004 private dermatology exam observed type II skin with erythematous scaly papules of the face, neck, arms and hands with multiple brown macules and no signs of carcinoma.  The Veteran was assessed with multiple AK's (actinic keratosis) of the face, neck, arms and hands, multiple lentigines and a past history of skin cancer.  

In April 2006 the Veteran was noted to have excessively dry skin, particularly over the extremities. 

May 2007 treatment records indicate some cracking and multiple AKs on the Veteran's hands and ears.

In January 2008 a dermatologist found nothing suspicious for melanoma or non-melanoma skin cancer, again noting the presence of AKs, some of which were frozen and removed.  The dermatologist also noted erythema at the neck and face starting at the dorsal hands and forearms.  The Veteran was diagnosed with diffuse actinic damage and multiple pre-cancers. 

At his May 2011 VA examination, the Veteran was diagnosed with residuals of the excision of a left ear basal cell carcinoma with no disability or disfigurement; residuals of the excision of a benign neoplasm from the right forearm with no disability; and actinic keratosis of the face, neck, upper chest and arms due to sun exposure. 

The Veteran's enlistment examination does not indicate a history or diagnosis of a skin condition.  STRs from March 1971 show the Veteran complained of cracking skin on his hands, noted at the time to be a reaction to solvents.  STRs from October 1971 state that the Veteran had a problem with dry skin for years and that his hands were exposed to cleaning solvent during service.  The impression at that time was xerosis.  The Veteran's separation exam notes lichenfield skin over both hands and chronic dermatitis.  STRs are negative for complaints, treatment or diagnosis of skin cancer or actinic keratosis.

Although the Veteran served in the Republic of Vietnam and was thus presumptively exposed to certain herbicides including Agent Orange, none of the skin conditions diagnosed during the Veteran's service or since then are among those diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  As such, the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307.  Service connection is available on a direct basis if the evidence demonstrates a link between the Veteran's current conditions and service.  38 C.F.R. § 3.303.

The May 2011 VA examiner opined that there is no evidence that the neoplasm, basal cell carcinoma or actinic keratosis on the Veteran's head, face, chest, neck and arms had its onset in service.  The report states that there is no evidence linking increased risk of any of the diagnosed conditions to exposure to Agent Orange or any other chemicals or solvents used in the mechanical field.  The examiner stated that actinic damage occurs in chronically sun-exposed individuals and that he could not say without speculation whether the Veteran's exposure to sunlight before, after or during service was the proximate cause of the Veteran's skin condition.

The October 2013 supplemental opinion states that the record does not contain post-service diagnoses of xerosis, dermatitis or lichenfield skin.  The VA medical professional further opined that the conditions diagnosed during the May 2011 examination are not consistent with the xerosis reaction to cleaning solvents diagnosed in service and that therefore it is less likely than not that the Veteran's current skin condition is related to service. 

Although the Veteran has repeatedly asserted that his skin condition is related to Agent Orange exposure, he does not have the required medical expertise for the Board to afford any weight to his opinion.   The record does not show that the skin conditions diagnosed during service persisted following service.  The medical evidence of record also does not indicate the Veteran's current skin disorders had their onset during service or were diagnosed or treated within a year of separation.  Furthermore, the medical opinions of record do not support any connection between the Veteran's current skin disorders and the skin problems he had during service.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current skin conditions were incurred during or are related to service.  Accordingly, service connection for a skin disorder is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a skin disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


